Citation Nr: 1229081	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  08-06 852A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased schedular rating for a lumbar spine disability with neurological manifestations of the right and left lower extremities, currently rated 60 percent disabling.

2.  Entitlement to an increased extraschedular rating, pursuant to 38 C.F.R. § 3.321(b)(1), for a lumbar spine disability with neurological manifestations of the right and left lower extremities, currently rated 60 percent disabling.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983.

This matter came to the Board of Veterans' Appeals (Board) from a June 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a July 2012 statement from the Veteran, he raised the issues of entitlement to service connection for neck, bilateral shoulders, bilateral arms, and psychiatric disabilities.  While these issues have been raised, they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an extraschedular rating for lumbar spine disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.



FINDING OF FACT

The Veteran's service-connected lumbar spine disability is not productive of unfavorable ankylosis of the thoracolumbar spine; with objective findings of left lower extremity radiculopathy, which is moderately disabling, but without objective findings of right lower extremity radiculopathy.


CONCLUSION OF LAW

The criteria for entitlement to a schedular disability rating in excess of 60 percent for lumbar spine disability with neurological manifestations of the right and left lower extremities have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.71(a), Diagnostic Codes 5235 - 5243 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In April 2008, a VCAA letter was issued to the Veteran with regard to his claim for an increased rating; such letter was sent to the Veteran after he perfected his appeal but prior to initial certification to the Board.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the claimant, the information and evidence that will be obtained by VA, and the evidence necessary to support an effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Subsequent to the November 2011 Board Remand, another letter was sent to the Veteran in November 2011 requesting that he identify medical providers.

The Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the Veteran that, to substantiate a claim, he must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the Federal Circuit reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Reviewing the April 2008 correspondences in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a) compliant notice as to his increased rating claim.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the instructions in the November 2011  Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains VA outpatient treatment records and lay statements of the Veteran.   The Veteran has not identified any other medical providers.  The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process, and has noted that there are no additional documents in the Virtual VA file not already contained in the paper claims file.  Additionally, the evidence of record contains a VA examination report dated in November 2011.  The examination report is thorough and contains sufficient information to decide the increased rating issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the increased schedular rating issue on appeal.

Criteria & Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

Lumbosacral or cervical strain is evaluated under DC 5237.  Degenerative arthritis of the spine is evaluated under DC 5242.  Intervertebral disc syndrome is evaluated under DC 5243.

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

For purposes of this case, the Board notes that under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows, in part:

10 percent - Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

40 percent -- Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

50 percent -- Unfavorable ankylosis of the entire thoracolumbar spine; and

100 percent -- Unfavorable ankylosis of the entire spine (thoracolumbar and cervical spine).

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The DC's for the spine are as follows:  5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

DC 5003, for degenerative arthritis provides that degenerative arthritis, established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003.

In a May 1, 2006 decision, the Board granted a 40 percent disability rating for dorsal/lumbar spine disability for the period prior to September 23, 2002, and granted a 60 percent rating for dorsal/lumbar spine disability from September 23, 2002.  The Veteran did not file a Motion for Reconsideration and he did not appeal the decision to the Court; thus, the Board's May 2006 decision is final.  38 C.F.R. §§ 20.1100, 20.1105.  A June 2006 rating decision implemented the Board's decision, assigning a 40 percent disability rating effective November 28, 1994, and assigning a 60 percent disability rating effective September 23, 2002.  In a May 11, 2007 submission, the Veteran filed a "Notice of Disagreement" with the June 2006 RO decision.  The RO's June 2006 decision, however, was merely implementing the May 1, 2006 Board decision, and the ratings assigned were only appealable to the Court.  Thus, the May 11, 2007 submission should not have been accepted as a notice of disagreement or Notice of Appeal, as such appeal was to be filed with the Court.  The May 11, 2007 submission can only be construed as an increased rating claim for lumbar spine disability.  In his March 2008 substantive appeal, the Veteran provided argument pertaining to the 40 percent disability rating that was assigned prior to September 23, 2002; however, such issue is not before this Board and was the subject of the May 1, 2006 Board decision which is final.  38 U.S.C.A. § 7104.  Thus, the only issue before the Board is entitlement to a disability rating in excess of 60 percent for lumbar spine disability, with associated radiculopathy, lower extremities.

Before proceeding with a decision on the merits of whether a disability rating in excess of 60 percent is warranted, it is first necessary to explain the basis of the 60 percent rating in effect.  The 60 percent rating assigned to the Veteran's lumbar spine disability with radiculopathy was assigned in consideration of both the "former" and "amended" spine criteria.  Changes to the spine criteria became effective on September 23, 2002, and on September 26, 2003.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 5295) (2002); 67 Fed. Reg. 54345 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a (Diagnostic Code 5293) (2003); 68 Fed. Reg. 51454 -58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243)).

Specifically, in the May 2006 Board decision, the 60 percent rating was awarded pursuant to the "former" Diagnostic Code 5293 (in effect prior to September 23, 2002), in which the maximum rating was 60 percent, which contemplated pronounced intervertebral disc syndrome involving persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  

As explained by the Board in the May 1, 2006 decision, under Diagnostic Code 5293, as in effect from September 23, 2002, through September 25, 2003, a 60 percent rating is still the highest rating available under this Diagnostic Code.  

It was explained, however, that under the revised version of Diagnostic Code 5293 (in effect from September 26, 2003), the Board must also consider whether separate evaluations for chronic orthopedic and neurologic manifestations of the Veteran's dorsal/lumbar spine disability, when combined under 38 C.F.R. § 4.25 with evaluations for all other disabilities, results in a higher combined rating. 

The May 2006 Board analyzed the chronic orthopedic manifestations of the Veteran's dorsal/lumbar spine disability.  The Board found that the documented orthopedic manifestations of the Veteran's lumbar spine disability, coupled with objectively confirmed complaints of pain, warranted the assignment of a 40 percent evaluation for the period of the claim from September 23, 2002, to September 25, 2003.  The orthopedic manifestations of the dorsal spine disability warranted a 10 percent rating.  The neurological symptomatology of the Veteran's back disabilities resulted in positive bilateral leg raises and slight sensory deficits bilaterally, as well as radiologic findings of some nerve root impingement.  Potentially relevant diagnostic codes to rate the neurologic manifestations were referenced at 38 C.F.R. § 4.124a.  These codes include Diagnostic Code 8520 (for the sciatic nerve), Diagnostic Code 8521 (for the external popliteal nerve/common peroneal), Diagnostic Code 8522 (for the musculocutaneous nerve/superficial peroneal), Diagnostic Code 8523 (for the anterior tibial nerve/deep peroneal), Diagnostic Code 8524 (for the internal popliteal nerve/tibial), and Diagnostic Code 8529 (for the external cutaneous nerve of the thigh).  For each of the codes, mild incomplete paralysis warrants a 10 percent evaluation at most.  The Board determined that the clinical evidence of record did not reveal moderate incomplete paralysis and accordingly, a 10 percent rating, but not more, was warranted for the Veteran's neurological symptomatology in each lower extremity. 

The separate orthopedic and neurologic evaluations were then combined as directed under 38 C.F.R. § 4.25 and 38 C.F.R. § 4.26.  (The Veteran had no other service-connected disability.)  Applying the regulations, the 40 percent rating for orthopedic manifestations of lumbar spine disability was initially combined with the 21 percent rating for right and left neurological manifestations of the lumbar spine disability, resulting in a "raw" combined rating of 53 percent.  Then, the 53 percent rating was combined with the next 10 percent rating for the dorsal spine disability, for a new "raw" combined rating of 58 percent.  This final "raw" rating must next be converted to the nearest degree divisible by 10, and all raw ratings ending in 5's must be adjusted upward.  The Veteran's raw 58 percent rating thus became a final combined rating of 60 percent.  This combined rating equaled the 60 percent evaluation granted under the previous version of Diagnostic Code 5293.  Thus, the Board determined that there was no basis for separate evaluations in excess of those amounts.

Thus, this Board will make a determination as to whether a disability rating in excess of 60 percent is warranted under the "spine" schedular criteria, or whether separate ratings for neurological manifestations would result in higher ratings. 

In consideration of the general rating formula for diseases and injuries of the spine, in consideration of the current medical evidence (evidence considered since May 11, 2006 (see 38 C.F.R. § 3.400(o)) only a 20 percent disability rating would be warranted in consideration of his limitation of flexion.  Specifically, the November 2011 VA examination report reflects 40 degrees of flexion, without additional limitation of motion on repetitive motion.  The medical evidence from May 11, 2006 does not otherwise reflect flexion 30 degrees or less.  Thus, only a 20 percent would be warranted in consideration of such objective findings.  While the Board does not intend to disturb the 60 percent rating, the 20 percent rating will be considered in determining whether such rating and separate ratings for radiculopathy would amount to a rating in excess of 60 percent.

Under the general rating formula for diseases and injuries of the spine, a 50 percent rating is warranted for unfavorable ankylosis of the thoracolumbar spine and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  The medical evidence of record does not reflect a diagnosis of ankylosis.  In fact, some range of motion of the thoracolumbar spine was shown on evaluation.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedure.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 94 (31st ed. 2007).  Thus a 100 percent disability rating is not warranted for the Veteran's lumbar spine disability.  

With regard to the rating criteria for intervertebral disc syndrome, the Board notes that an incapacitating episode is defined in the rating criteria as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The VA examination report reflects that the VA examiner stated 'No' in response to whether the Veteran has intervertebral disc syndrome.  Likewise, VA outpatient treatment records do not reflect prescribed bed rest.  In any event, the Veteran's disability is already rated 60 percent disabling which is the highest assignable rating under the formula for rating intervertebral disc syndrome schedular criteria based on incapacitating episodes.

The regulations explicitly take pain upon motion into account, therefore, the application of the principles of DeLuca is unnecessary.  In the event, however, that the principles of DeLuca are applicable to the amended regulations, the Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 would warrant a higher rating.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  It appears that any functional limitations are mainly affected by the pain he experiences on a daily basis.  He is able to do all of his activities of daily living, although he reported more pain after doing household activities.  The VA examiner has stated that he should avoid carrying, lifting, pushing, pulling and twisting of the spine.  The Board finds, however, that the currently-assigned 60 percent disability rating adequately compensates him for his complaints of pain and functional loss as a result of his service-connected disability, and the Board notes that the 60 percent rating in effect exceeds the highest schedular rating (40 percent) for limitation of motion of the thoracolumbar spine.

With regard to neurologic abnormalities, as detailed the Veteran's right and left lower extremity radiculopathy symptomatology is currently contemplated in the 60 percent disability rating.  Thus, the RO has reviewed the record to determine whether assigning separate compensable ratings to his radiculopathy would result in a higher rating and benefit to the Veteran.  

The November 2011 VA examination report reflects that straight leg raise testing was negative in the right leg and positive in the left leg.  The examiner checked the 'Yes' box for radicular pain and signs or symptoms due to radiculopathy.  With regard to symptoms, the examiner checked the 'None' box with regard to 'constant pain in both extremities.  With regard to intermittent pain (usually dull), the examiner checked the 'None' box with regard to the right lower extremity and the "Mild' box with regard to the left lower extremity.  With regard to paresthesias and/or dysesthesias, the examiner checked the 'None' box with regard to the right lower extremity and the 'Mild' box with regard to the left lower extremity.  With regard to numbness, the examiner checked the 'None box with regard to the right lower extremity and the 'Moderate' box with regard to the left lower extremity.  There were no other signs or symptoms of radiculopathy.  The examiner stated that the femoral nerve was involved, involvement of the L2/L3/L4 nerve roots.  The examiner opined that the severity of right lower extremity radiculopathy was 'Not affected' and the severity of left lower extremity radiculopathy was 'Moderate.'  

The November 2011 VA examiner stated that there were no other neurologic abnormalities associated with the lumbar spine disability, other than radiculopathy discussed hereinabove.  Neurological symptomatology, to include any bowel or bladder dysfunction, associated with the lumbar spine has not been shown.  Thus, there is no persuasive evidence of any other neurologic manifestations associated with the service-connected lumbar spine disability which require separate compensable ratings.  

The anterior crural nerve (femoral) nerve is rated pursuant to 38 C.F.R. § 4.124a, DC 8526.  Under DC 8526, a 10 percent rating is for application for incomplete paralysis of any extremity when "mild."  "Moderate" incomplete paralysis of the femoral nerve warrants a 20 percent rating; "severe" incomplete paralysis warrants a 30 percent rating; and, complete paralysis of quadriceps extensor muscles warrants a 40 percent rating.  38 C.F.R. § 4.124a, DC 8526.  The term "incomplete paralysis," with these and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.

Such objective findings reflected in the VA examination report and medical records, and subjective complaints, support a noncompensable rating for right lower extremity radiculopathy as it was not detected on VA examination and no symptoms were shown on objective examination.  Based on the prior findings of right lower extremity radiculopathy and affording the Veteran the benefit of the doubt, a 10 percent rating would be assigned for mild incomplete paralysis.  With regard to the left lower extremity, the VA examination report and complaints reflected in the VA medical records reflect that this disability is wholly sensory and the findings support "moderate" sensory loss, in consideration of numbness, intermittent pain, and decreased sensation.  But a 30 percent s not warranted as the objective findings and subjective complaints do not reflect severe radiculopathy of the left lower extremity.  See 38 C.F.R. § 4.124a, DC 8520.  

Pursuant to §§ 4.25, 4.26, the bilateral radiculopathy amounts to bilateral disabilities which amounts to 20 percent (added, not combined), and combined with the 20 percent rating warranted for limitation of flexion, this would amount to a combined rating of 37, which is adjusted upward to 40.  Thus, applying separate ratings for his lumbar spine disability and associated radiculopathy would not result in a higher benefit to the Veteran.  Thus, the 60 percent rating currently in effect constitutes the highest benefit available to the Veteran.  

The Board notes that entitlement to an increased rating on an extraschedular basis and entitlement to a TDIU are addressed in the Remand below.

In summary, for the reasons and bases expressed above, the Board has concluded that a schedular rating in excess of 60 percent is not warranted for the Veteran's service-connected lumbar spine disability with radiculopathy.  Accordingly, the benefit sought on appeal is denied.


ORDER

Entitlement to a schedular disability rating in excess of 60 percent for lumbar spine disability with neurological manifestations of the right and left lower extremities is denied.


REMAND

The evidence of record reflects that the Veteran was employed as a property manager in 2007 but thereafter the records reflect that he is unemployed.  There is very little evidence pertaining to his employment status.  The Veteran believes that his unemployment is due to his service-connected lumbar spine disability with associated radiculopathy, lower extremities.  To date, this is his only service-connected disability.  

Compensation ratings are based upon the average impairment of earning capacity.  To accord justice in the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service is authorized to approve an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  In other words, by regulation, an extraschedular rating may be considered when a case presents "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).

The Court held in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Pursuant to Rice, the issue of entitlement to a TDIU is currently before the Board since the issue of unemployability is raised by the record.

Initially, the Board notes that entitlement to a TDIU is inextricably intertwined with the adjudication of the issues of entitlement to service connection for neck, bilateral shoulders, bilateral arms, and psychiatric disabilities.  The RO/AMC should adjudicate entitlement to a TDIU subsequent to adjudication of the service connection issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Second, the Board is of the opinion that a social and industrial survey would provide useful information for resolution of the extraschedular and TDIU claim pursuant to §§ 3.321(b)(1), 4.16.

Finally, while on remand, updated VA treatment records should be obtained from the VA Medical Center (VAMC) in San Juan for the period from April 29, 2011.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC/RO should send the Veteran notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish a TDIU due to service-connected disabilities and needed to establish an extraschedular rating per § 3.321(b)(1).

2.  Obtain updated VA treatment records from the San Juan VAMC from the period April 29, 2011 (or upload them to Virtual VA).

3.  The Veteran should be afforded a VA social and industrial survey to assess the Veteran's employment history and day-to-day functioning with regard to his service-connected lumbar spine disability with associated lower extremity radiculopathy, to include consideration of prescribed narcotics (and should consider any other service-connected disability established subsequent to this Remand).  A rationale should be provided for all opinions reached.

4.  After completion of the above, the RO should adjudicate entitlement to an increased rating for lumbar spine disability on an extraschedular basis per § 3.321(b)(1), and entitlement to a TDIU, after ensuring AOJ adjudication of entitlement to service connection for neck, bilateral shoulder, bilateral arm, and psychiatric disabilities.  If any of the benefits sought are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Please note that all Spanish documents must be translated to English.

5.  The RO/AMC should then make a determination as to whether the Veteran's increased rating claim for lumbar spine disability should be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  If so, either the Under Secretary or the Director must review the evidence of record to determine whether the Veteran's service-connected lumbar spine disability with associated lower extremity radiculopathy has created marked interference with employment or frequent periods of hospitalization warranting an extraschedular rating.  The opinion should set forth and discuss criteria to be considered for higher ratings and the findings as to whether or not such criteria have been met.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


